DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/21 have been fully considered but they are not persuasive. 
Applicant argues “Whereas Crompton shows a sealing ring 16, a sealing ring support member 20, a fastening ring 18 and a tube support member 22, it is clear that an inserted tube does not contact the tube support member in Crompton as claimed in claim 1. Further, if release pusher 24 of Crompton is considered as the claimed tube support member, the release pusher 24 is not maintained against the axially outer portion of the main body component as claimed in claim 1. As such, Crompton does not disclose the claimed elements of amended claim 1.”  In response, the release pusher (24) together with the tube support member (22) in Crompton et al ‘496 have been interpreted as the claimed tube support member, and Crompton ‘496 as modified by Arstein ‘030 (see following 103 rejection) thereby satisfies the claim 1 recitation “whereby a piping element inserted into the cavity can slidingly contact the tube support member, the fastening ring, the sealing ring support member, the at least one sealing ring and the interior surface of the axially inner portion of the first segment to the tube stop.” 
 “Further, while Arstein shows a tapered portion 52 of the interior surface of a tube end socket 22, the tube end socket 22 is different from the fitting body 14 and does not have defined surface for retaining a sealing ring, sealing ring support member, fastening ring or tube support member as claimed.”  In response, although there are differences between the claimed invention and Arstein, Arstein has been relied upon for a teaching of the use of the use of a shoulder and a tapered portion (52) having an acute angle (53) that is used to secure the end of an inserted tube in order to more reliably secure the end of an inserted tube and/or provide an alternative preferred means by which to secure the tube that may be more suitable for a particular application, and/or accommodate various different types and sizes of conduits (see [0052], Arstein).
Note the following case law:  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
Making such a substitution (noting that substitution does not mean bodily incorporating features of the secondary reference into the structure of the primary reference) allows for making the necessary supplemental modifications to the primary reference precipitated by the principal modification.  The purview of the engineer or skilled artisan accommodates these supplemental changes.

Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/21.

Drawings
The drawings were received on 09/02/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crompton et al (US 9,322,496) in view of Arstein et al (US 2016/0018030).
As to claim 1 and with reference to Fig. 4 and described in column 5, line 12 - column 6, line 11, Crompton et al discloses a fitting, comprising: a main body component (12) comprising an interior surface and an exterior surface, wherein the interior surface defines a cavity extending along an axis through the main body component, wherein the main body component further comprises a first segment (30) having an axially inner portion (32), an axially intermediate portion (34) and an axially outer portion (36), with the axially inner portion, axially intermediate portion and axially outer portion of the first segment being integrally formed, wherein the main body component further comprises a tube stop (29) extending radially inwardly from the interior surface into the cavity, wherein the tube stop comprises an axially extending wall and first and second radially extending walls; at least one sealing ring (16) maintained within the cavity against the axially intermediate portion; a sealing ring support member (20) maintained within 
Crompton et al fails to teach that the interior surface extends at an acute angle to the axis from the first radially extending wall of the tube stop to an axially outer rim of the axially inner portion of the first segment of the main body component, whereby a piping element inserted into the cavity can slidingly contact the interior surface from the axially outer rim of the axially inner portion of the first segment to the tube stop, and whereby a piping element inserted into the cavity can slidingly contact the tube support member, the fastening ring, the sealing ring support member, the at least one sealing ring and the interior surface of the axially inner portion of the first segment to the tube stop.
However, Arstein et al teaches a similar pipe insertion socket having a means by which to stabilize and limit the end of an inserted tube.

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Crompton et al to include a tapered portion having an acute angle to the axis from the first radially extending wall of the tube stop to an axially outer rim of the axially inner portion of the first segment of the main body component, as taught by Arstein, in order to more reliably secure the end of an inserted tube and/or provide an alternative preferred means by which to secure the tube that may be more suitable for a particular application, and/or accommodate various different types and sizes of conduits (see [0052], Arstein).

As to claim 2, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the tube stop is integrally formed with the main body component.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 3, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior radius of the axially intermediate portion is larger than the interior radius of the axially inner portion.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

4, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior radius of the axially outer portion is larger than the interior radius of the axially intermediate portion.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 5, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior radius of the axially intermediate portion is larger than the interior radius of the axially inner portion, and wherein the interior radius of the axially outer portion is larger than the interior radius of the axially inner portion and the interior radius of the axially intermediate portion.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 6, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior surface comprises a ledge (see annotated figure below) extending radially outwardly from the axially outer rim of the axially inner portion to the axially intermediate portion.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

    PNG
    media_image1.png
    451
    526
    media_image1.png
    Greyscale


As to claim 7, Crompton et al in view of Arstein et al discloses the fitting of claim 6, wherein the interior surface further comprises a ramp (see annotated figure below) extending axially and radially inwardly from the ledge to the axially outer rim.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.


    PNG
    media_image2.png
    451
    526
    media_image2.png
    Greyscale


As to claim 8, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the axially intermediate portion includes a radial step (43) extending radially inwardly such that the axially intermediate portion includes a first interior surface portion (44A) and a second interior surface portion (44B) separated by the radial step.  Refer to Fig. 4 and column 5, line 12 - column 6, line 11.

As to claim 9, Crompton et al in view of Arstein et al discloses the fitting of claim 1, wherein the interior surface of the main body component 

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the 


James M. Hewitt II
Primary Examiner
Art Unit 3679


/JAMES M HEWITT II/Primary Examiner, Art Unit 3679